TIfSEA         ORNEY         GENE

                             OF   TEXAS




Honorable Patrick A. Myers        Opinion No. w-1098
County Attorney
Jack County                        Re:    Whether a Commis-
Jacksboro, Texas                          sioners' Court may
                                          issue time,warrants
                                          to secure money with
                                          which to satisfy
                                          judgments in con-
                                          demnation suits
                                          brought by it to
                                          obtain right of way
                                          for the construc-
                                          tion of a farm-to-
Dear Mr. Myers:                           market road.
          Yours letter of June 27, 1961, states that
certain condemnation suits brought by Jack County
have resulted in judgments against the County, total-
ing about $15,000. Under an agreement with the State
Highway Department, these suits were brought to
procure right of way for a farm-to-market road. Since
the County has exhausted the funds available for this
purpose, the issuance of time warrants is being con-
sidered. Our opinion as to the authority for issuing
time warrants in this instance has been requested.
          The circumstances are related with more
particularity as follows:
         "1. The County's Road and Bridge
          fun and Lateral road fund (Art.
          7 44 a) are exhausted.

         2. The County now has two con-
         demnation judgments against it for
         approximately $15,000.00.

          3. Time warrants will be issued to
         a bank and the money used for pay-
         ment of the judgments.
         4.  The bank refuses to loan the
         money until we obtain an Attorney
                                                           ^   -




Honorable Patrick A. Myers, page 2 (w-1098)

          General's opinion approving the
          legality of issuing time warrants.

          5.  A sinking fund will be created
          from current taxes or an additional
          tax levied under Article 7048a.
          6.  The population of Jack County
          is approximately 7,000 persons and
          the assessed tax eva&uation just
          over $23,000,000.00.
          Commissioners' Courts may condemn land for
right of way needed for the construction of state
highways. Article 6674n, Vernon's Civil Statutes.
A farm-to-market road is a state highway. Gill v.
Falls County, 243 S.W.2d 277 (Civ.App. 19517
          The landmark case of Lasater v. Lopez, 110
Tex. 179, 217 S.W. 373 (1919) established that time
warrants might be issued by Commissioners' Courts for
the construction of roads within their counties. See
Article 2351, Subsection 10, Vernon's Civil Statutes.
          Attorney General's Opinion No. O-6834 (1945)
held that time warrants could be issued to pay for the
purchase of right of way for farm-to-market roads. In
this respect we see no material distinction between
acquisition by purchase and acquisition by condemnation.
Indeed, Article 6674n speaks of securing right of way
'by purchase or by condemnation."
          It is accordingly our opinion that the paying
of judgments in condemnation suits brought to secure
right of way for a farm-to-market road constitutes a
lawful and proper purpose for the issuance of time
warrants by Commissioners' Courts.

                        SUMMARY
          A Commissioners' Court may issue
          time warrants to secure money with
          which to satisfy judgments in con-
          demnation suits brought by it to
          obtain right of way for the con-
          struction of a farm-to-market road.
k-   -




         Honorable Patrick A. Myers, page 3 (W-1098)

                                         Yours very truly,
                                         WILL WILSON
                                         Attorney General of Texas


         GH:lgh                          B


         APPROVED:
     OPINION COMMITTEE:
     W. V. Geppert, Chairman
     W. Ray Scruggs
     Elmer McVey
     John C. Steinberger
     Sam Ray Wilson
     REVIEWED FOR ATTORNEY GENERAL
     BY: Morgan Nesbitt